Case 18-12012-LSS   Doc 840   Filed 09/04/19   Page 1 of 3
Case 18-12012-LSS   Doc 840   Filed 09/04/19   Page 2 of 3
                                               Case 18-12012-LSS                 Doc 840                           Filed 09/04/19                                     Page 3 of 3
MONEY                                                                                                                                                                            USA TODAY ❚ WEDNESDAY, AUGUST 28, 2019 ❚ 5B




Basements are moving up in the world
Finished space is                                                                                                                                       Brighten it up                                                                   Vinyl flooring

a must for sellers                                                                                                                                         Lighting is a critical compo-                                                     Even though carpet tradi-
                                                                                                                                                        nent of an inviting basement,                                                    tionally has been used for base-
Andria Cheng                                                                                                                                            so industry experts advise                                                       ment ﬂooring because it’s
Special to USA TODAY                                                                                                                                    plenty of recessed LED lighting                                                  “softer and warmer,” Gehman
                                                                                                                                                        as well as accent lighting or                                                    says luxury vinyl plank or vinyl
    Mary Weichert, a real estate                                                                                                                        side table lamps. Homeowners                                                     tile ﬂooring is “taking oﬀ.”
agent in Chatham, New Jersey,                                                                                                                           can replace existing small win-                                                      “It looks really good and it’s
for 20 years, has seen a shift in                                                                                                                       dows with larger ones to let in                                                  pretty inexpensive compared
expectations for ﬁnished base-                                                                                                                         more natural light.                                                              with tile or wood,” he says, add-
ments. They’re no longer just a                                                                                                                            Good lighting will make a                                                     ing that most of the vinyl ﬂoor-
nice-to-have feature for your                                                                                                                           basement “feel like a natural liv-                                               ing comes with a lifetime war-
home – they’re a must-have if                                                                                                                           ing space,” says Lucy O’Brien, an                                                ranty for residential use.
you want to put your house on                                                                                                                           interior designer in Philadelphia.                                                   Hardwood isn’t recom-
the market.                                                                                                                                                Mirrors, as well as metallic                                                  mended for a basement be-
    “Buyers expect to come                                                                                                                              or any other “highly reﬂective”                                                 cause of moisture that may lie
down to the basement and            Basement projects can be done on a variety of budgets. Dennis                                                       wallpaper on the ceiling, also                                                   underground, he says.
open up to a nice room,” Weich-     Gahmen, owner of a design remodeling company, has done                                                              are good tricks to reﬂect light
ert says. “They like their base-    projects between $40,000 and $250,000. HORUS PHOTOGRAPHY                                                            and liven up a basement space                                                    Flow with the house
ment to be additional living                                                                                                                            that’s “usually dingy and not
space.”                                                                                                                                                 very interesting,” she says.                                                        Approach decorating your
    With this change, the base-     a week and completes about          down. Maybe do phase 1 here                                                        If homeowners want to                                                         basement as you would the rest
ment is moving beyond its tra-      ﬁve to six a year.                 one year and phase 2 the fol-                                                   make their ceilings feel higher,                                                 of your house.
ditional role of storage or laun-                                       lowing year.”                                                                   they can skip a dropped ceiling                                                     “Add textiles, pillows and
dry space and expanding to ev-      Keep water out                         The midrange of basement                                                     and leave the electrical wiring                                                  that warmth that you’d put in
erything from a suite with                                              remodeling projects costs an                                                    and existing structure of the                                                    your upstairs living room,”
guest bathroom and kitchen-            With the basement below          average $71,000 nationwide,                                                     wood beams exposed and paint                                                     O’Brien says.
ette to a home theater or oﬃce.    ground, the No. 1 thing home-       according to Remodeling Mag-                                                    them white, Weichert says.                                                          If a house’s design is open
    “It really is a space that      owners should do is make sure       azine’s most recent Cost vs.                                                       “That would give you the il-                                                  concept, homeowners should
should be developed,” Weichert      the area is professionally wa-      Value study on basements. It                                                    lusion of a higher ceiling,” she                                                 follow the same plan for their
says.                               terproofed, Weichert says.          estimates that homeowners                                                       says. “You go with a very indus-                                                 basement, Weichert says. Peo-
    Nearly three-ﬁfths of home-       Weichert also advises in-        could recoup 70% of their                                                       trial look with exposed ceiling.                                                 ple “want to walk downstairs
owners say their top reason to      stalling a dehumidiﬁer to keep     costs when they sell the                                                        You want everything as light                                                     (and) feel it’s an extension of
remodel a basement is to “add       moisture out.                       house.                                                                          and bright as possible.”                                                         the ﬁrst or second ﬂoor.”
features and improve livabil-
ity,” according to the most re-     What’s your budget?
cent basement remodeling im-
pact study by the National As-         Gehman, who has been in
sociation of Realtors and Na-       the remodeling business for
tional Association of the           decades, says his company has
Remodeling Industry. More           handled basement projects
than four-ﬁfths of homeowners      that range from a kids’ play-                                                      NOTICES                                                                                                      LEGAL NOTICE
say they “have a greater desire     room for less than $40,000 to a                                                                                                                              IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE
to be home” since ﬁnishing         furnished home theater in an                                               LEGAL NOTICE                                                                    In re: ftd Companies, Inc., et al.,1 ) Chapter 11, Case No. 19-11240 (LSS)
their basements.                    1,800-square-foot space outﬁt-
                                                                                                                                                                                                                     debtors.                 ) (Jointly Administered)
                                                                                                                                                                                                   NOTICE OF BAR DATES FOR FILING PROOFS OF CLAIM AND ASSERTION OF
    “People are putting more        ted with a bathroom and bar.                          UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE
                                                                           In re OPEN ROAd fILMS, LLC, a delaware                    Chapter 11, Case No.: 18-12012 (LSS)
                                                                                                                                                                                                                   POSTPETITION ADMINISTRATIVE EXPENSE CLAIMS
                                                                                                                                                                                              TO ANY CREDITORS OFTHE ABOVE-CAPTIONED ENTITIES (THE “DEBTORS”):
money into the basement,”           The price tag for that? About                  limited liability company, et al.,1
                                                                                                             debtors.
                                                                                                                                     (Jointly Administered)
                                                                                                                                     Re Docket No. 819
                                                                                                                                                                                                  On July 26, 2019,the United States Bankruptcy Court for the district of delaware (the“Court”) entered an
                                                                                                                                                                                              order(the“BardateOrder”)intheabove-captionedchapter11casesestablishingcertainclaimsbardates.2
says Dennis Gehman, owner of        $250,000.                                 NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT,(II) ESTABLISHMENT
                                                                               OF VOTING RECORD DATE,(III) HEARING ON CONFIRMATION OF PLAN AND
                                                                                                                                                                                                  THE BAR DATES.the Bar date Order establishes the following bar dates for ﬁling claims in these cases (col-
a design remodeling company            “Talk with your contractor or
                                                                                                                                                                                              lectively, the “Bardates”):
                                                                              PROCEDURES AND DEADLINE FOR OBJECTING TO CONFIRMATION OF PLAN,                                                      the General Bar date.Pursuant to the Bar date Order,except as described below,all entities holding claims,
                                                                                         AND (IV) PROCEDURES AND DEADLINE FOR VOTING ON PLAN
in Harleysville, Pennsylvania.      designer to decide what budget        PLEASETAKE NOTICE OFTHE FOLLOWING:
                                                                                                                                                                                              whethersecured,unsecuredpriority(includingSection503(b)(9)Claims),orunsecurednonpriority,againstthe
                                                                                                                                                                                              debtors that arose prior to the Petition date must ﬁle proofs of claim by the General Bar date (i.e.,by October
His ﬁrm gets inquiries about       you have,” he says. “Start with           1. Approval of Disclosure Statement. By order dated August 22,2019 [docket No.819] (the“disclosure
                                                                          Statement Order”),the United States Bankruptcy Court for the district of delaware (the“Court”),having juris-
                                                                                                                                                                                              7,2019 at 5:00 p.m.,prevailing Eastern time).With respect to Section 503(b)(9) Claims,the ﬁling of a proof of
                                                                                                                                                                                              claimshallbedeemedtosatisfytheproceduralrequirementsfortheassertionofsuchadministrativeclaims.
basement projects about once        your dream and work back              diction over the chapter 11 cases of Open Road films,LLC and its afﬁliated debtors and debtors in possession
                                                                          (the “debtors”), approved the Disclosure Statement for the Joint Plan of Liquidation Proposed by Debtors and
                                                                                                                                                                                                  the Governmental Bar date. Pursuant to the Bar date Order, except as described below, all governmental
                                                                                                                                                                                              units holding claims against the debtors (whether secured,unsecured priority,or unsecured nonpriority) that
                                                                          Ofﬁcial Committee of Unsecured Creditors,attached as Exhibit 4 to the disclosure Statement Order (as it may be      arosebefore the Petition datemust ﬁleproofsof claim by the Governmental Bar date(i.e.,by december 2,2019
                                                                          amended,supplemented,or modiﬁed from time to time,the“disclosure Statement”) as containing adequate                 at 5:00 p.m., prevailing Eastern time). Claims of governmental units against the debtors that are deemed
                                                                          information within the meaning of section 1125 of title 11 of the United States Code (the“Bankruptcy Code”),        entitled to administrative priority despite some portion of such claim being attributable to prepetition periods
                                                                          and authorized the debtors to solicit votes to accept or reject the Joint Chapter 11 Plan of Liquidation Proposed   shallbeconsideredAdministrativeExpenseClaimsandshallbesubjecttotheAdministrativeClaimsBardate.



Arby’s president
                                                                          by Debtors and Ofﬁcial Committee of Unsecured Creditors (as it may be amended, supplemented or modiﬁed                  the Rejection Bar date. Any entity whose claims arise out of the rejection of an executory contract or
                                                                          fromtimetotimepursuanttothetermsthereof,the“Plan”),2 annexedasExhibitAtothedisclosureStatement.                     unexpired lease pursuant to a Court order (a “Rejection Order”) or by operation of section 365(d)(4) of the
                                                                              2. Deadline for Voting on the Plan. By the disclosure Statement Order, the Court established                    Bankruptcy Code, including secured claims, unsecured priority claims, and unsecured nonpriority claims that
                                                                          September 23, 2019 at 5:00 p.m. (prevailing Eastern Time) (the “Voting deadline”) as the deadline                   arose or are deemed to have arisen prior to the Petition date, must ﬁle a proof of claim on or before the later
                                                                          by which Ballots accepting or rejecting the Plan must be received. Only holders of Claims in Classes 3 and 4        of (a) the General Bar date and (b) 5:00 p.m.,prevailing Eastern time,on the date that is 30 days after service




to lead Papa John’s
                                                                          under the Plan are entitled to vote on the Plan and will receive ballots for casting such votes. to be counted,     oftheRejectionOrder.
                                                                          original Ballots must actually be received on or before the Voting deadline by donlin, Recano & Company,                the Amended Schedules Bar date. If the debtors amend or supplement their schedules of assets and lia-
                                                                          Inc.(the“Voting Agent”) at Open Road films Ballot Processing,c/o donlin,Recano & Company,Inc.,Attn:Voting           bilities (the“Schedules”) to reduce the undisputed,non-contingent,and liquidated amount of a claim against
                                                                          department, P.O.Box 199043, Blythebourne Station, Brooklyn, NY 11219. Ballots cast by e-mail, facsimile, or         the debtors,to change the nature or classiﬁcation of a claim against the debtors,or to add a new claim to the
                                                                          any other electronic format will not be counted. Classes that are presumed to accept the Plan and Classes that      Schedules,any affected entities that dispute such changes must ﬁle a proof of claim or amend any previously
                                                                          are deemed to reject the Plan are not entitled to vote on the Plan and,therefore,will receive a Notice of Non-      ﬁled proof of claim in respect of the amended scheduled claim on or before the later of: (a) the General Bar
                                                                          VotingStatusratherthanaBallot.                                                                                      date; and (b) 5:00 p.m., prevailing Eastern time, on the date that is 30 days after the date that notice of the
                                                                              3. Conﬁrmation Hearing. A hearing (the “Conﬁrmation Hearing”) will be held before the Honorable                 applicableamendmenttotheSchedulesisservedontheentity.
                                                                          Laurie Selber Silverstein, United States Bankruptcy Judge, on October 2, 2019 at 1:30 p.m. (prevailing                  the Administrative Expense Bar date. Pursuant to the Bar dateOrder,exceptasdescribed below and subject
Billy Kobin                        franchisees that have proven           Eastern Time),in Courtroom 6 of the United States Bankruptcy Court for the district of delaware,824 Market
                                                                          Street, 5th floor,Wilmington, delaware 19801, to consider conﬁrmation of the Plan, and for such other and
                                                                                                                                                                                              to the applicable limitations set forth in section 503(b)(1)(d) of the Bankruptcy Code, (a) all entities holding
                                                                                                                                                                                              claims of any kind that ﬁrst arose during the period beginning on or after the Petition date and ending on the
USA TODAY NETWORK                  their resilience and commit-           further relief as may be just or proper. the Conﬁrmation Hearing may be continued from time to time without
                                                                          further notice other than the announcement of the adjourned date(s) at the Conﬁrmation Hearing or any
                                                                                                                                                                                              Closing date,including claims under sections 503(b)(1) through (8) of the Bankruptcy Code (excluding,for the
                                                                                                                                                                                              avoidance of doubt,Section 503(b)(9) Claims) and (b) governmental units holding claims against the debtors
                                   ment, and a long history of in-        continued hearing or on the applicable hearing agenda. the Plan may be modiﬁed in accordance with the
                                                                          Bankruptcy Code,the Bankruptcy Rules,the Plan,and other applicable law,without further notice,prior to or as
                                                                                                                                                                                              that are deemed entitled to administrative priority despite some portion of such claim being attributable
    Papa John’s is passing the novation that puts the compa-
                                                                                                                                                                                              to prepetition periods must ﬁle such claims by the Administrative Expense Bar date (i.e., by October 7, 2019
                                                                          a result of the Conﬁrmation Hearing. If the Court enters an order conﬁrming the Plan,Bankruptcy Code section        at5:00p.m.,prevailingEasterntime).
                                                                          1141 shall become applicable with respect to the Plan and the Plan shall be binding on all parties to the fullest                                                     FILINGCLAIMS
pizza chain’s top job to another ny at the front of where the             extentpermittedbytheBankruptcyCode.                                                                                     1. WHOMUSTFILE
                                                                                                                                                                                                  Subject to the terms set forth in the Bar date Order and described above for holders of claims subject to the
veteran in fast food – Arby’s food service industry is going.”
                                                                              4. Deadline for Objections to Conﬁrmation of Plan. Objections, if any, to conﬁrmation of the Plan,
                                                                          must (i) be in writing; (ii) state the name and address of the objecting party and the nature of the claim or       Governmental Bar date,Administrative Expense Bar date,Rejection Bar date,and the Amended Schedules Bar
                                                                                                                                                                                              date,the following entities must ﬁle proofs of claim,or requests for payment of Administrative Expense Claims,
President Rob Lynch.                  Lynch joined Arby’s in 2013         interest of such party; (iii) state with particularity the legal and factual basis and nature of any objection or
                                                                          response; and (iv) be ﬁled with the Court and served on the following parties so as to be actually received         asapplicable,onorbeforetheGeneralBardateortheAdministrativeExpenseBardate,asapplicable:
    Papa John’s, based in Louis- as its chief marketing oﬃcer,           before September 25, 2019 at 4:00 p.m. (prevailing Eastern Time): (i) counsel for the debtors, (a)                      (a) any entity (i) whose prepetition claim against the debtors is not listed in the debtors’Schedules or is
                                                                          Klee,tuchin,Bogdanoff & Stern LLP,1999 Avenue of the Stars,thirty-Ninth floor,Los Angeles,California 90067,         listed as disputed,contingent,or unliquidated and (ii) that desires to participate in these Chapter 11 Cases or
ville, Kentucky, announced where he created the compa-                    Attn: Michael L.tuchin,Esq.and Jonathan M.Weiss,Esq.,and (b)Young Conaway Stargatt &taylor,LLP,Rodney               shareinanydistributionsintheseChapter11Cases;
                                                                          Square,1000 North King Street,Wilmington,delaware 19801,Attn:Michael R.Nestor,Esq.and Robert f.Poppiti,                 (b) any entity that believes that its prepetition claim is improperly classiﬁed in the Schedules or is listed in
Tuesday morning that Lynch ny’s “We Have the Meats” cam-                  Jr.,Esq.;(ii) counsel to the Committee,Pachulski Stang Ziehl & Jones LLP,919 Market Street,17th floor,P.O.Box
                                                                          8705, Wilmington, delaware 19899, Attn: Robert J. feinstein, Esq. and Maxim B. Litvak, Esq.; (iii) counsel to
                                                                                                                                                                                              an incorrect amount and that desires to have its claim allowed in a classiﬁcation or amount different from the
                                                                                                                                                                                              classiﬁcationoramountidentiﬁedintheSchedules; and
would replace Steve Ritchie as paign.                                     the Prepetition Lenders,(a) Paul Hastings LLP (x) 1999 Avenue of the Stars,27th floor,Los Angeles,California            (c) anyentitythatassertsanAdministrativeExpenseClaim.
                                                                                                                                                                                                  2. WHATTOFILE
president and CEO, eﬀective          He has worked for Proctor &
                                                                          90067, Attn:Susan Williams, Esq.and (y) 200 Park Avenue, New York, New York 10166, Attn:Andrew V.tenzer,
                                                                          Esq., and (b) Ashby & Geddes, P.A., 500 delaware Avenue, 8th floor, Wilmington, delaware 19801, Attn: Bill              Prepetition Claims.Parties asserting claims against the debtors that arose before the Petition date must
                                                                                                                                                                                              use the copy of the proof of claim form (the“Proof of Claim form”) available on the Omni Management Group,
immediately.                       Gamble Co. and Heinz as well           Bowden, Esq.; and (iv) the U.S. trustee, J. Caleb Boggs Building, 844 King Street, Suite 2207, Lockbox 35,
                                                                          Wilmington,delaware19801,Attn:LindaRichenderfer,Esq.                                                                Inc.(“Omni”)websiteathttps://omnimgt.com/ftd.
                                                                                                                                                                                                  Postpetition Administrative Expense Claims. Parties asserting Administrative Expense Claims that
    Bloomberg ﬁrst reported as for Louisville-based Yum                      5. Release,Injunction,and Exculpation Provisions Contained in Plan. Article IX of the Plan contains
                                                                          certain release, injunction, and exculpation provisions. You should carefully review the Plan, including these      accrued after the Petition date must use the administrative expense claim form (the“Administrative Expense
Monday night that Papa John’s Brands, where he served as                  provisions,asyourrightsmaybeaffected.                                                                               Claimform”)onOmni’swebsiteathttps://omnimgt.com/ftd.
                                                                              6. Copies of the Plan and Related Documents. Copies of the Plan, the disclosure Statement, the                      3. WHENANDWHERETOFILE
had selected Lynch as CEO.         vice president of brand market-        disclosure Statement Order, and related documents are available for review at www.donlinrecano.com/
                                                                          Clients/orf/Index, or upon request to the debtors’Voting Agent by email to orinfo@donlinrecano.com or by
                                                                                                                                                                                                  Entities must deliver the Proof of Claim form and/or Administrative Expense Claim form in person or by
                                                                                                                                                                                              courier service, hand delivery, or mail so it is received on or before the applicable Bar date at the following
    The move represents the lat- ing for Taco Bell.                       telephoneat(212)771-1128.                                                                                           address: ftd Companies, Inc., Claims Processing, c/o Omni Management Group, 5955 deSoto Ave., Suite 100,
                                                                                                                                                                                              WoodlandHills,CA91367.
est shakeup for the country’s         His priority at Papa John’s is
                                                                          dated: August 22, 2019, /s/ Ian J. Bambrick , YOUNG CONAWAY StARGAtt & tAYLOR, LLP, Rodney Square,
                                                                          1000 North King Street,Wilmington, delaware 19801,tel: (302) 571-4757 -and- KLEE,tUCHIN, BOGdANOff                      Additionally, entities submitting a Proof of Claim form or Administrative Expense Claim form may deliver it
                                                                                                                                                                                              electronicallyusingtheinterfaceavailableonOmni’swebsiteathttps://omnimgt.com/ftd.
third-largest pizza delivery “to focus the company and its                & StERN LLP,1999 Avenue of the Stars,39th floor,Los Angeles,California 90067,tel: (310) 407-4000,Counsel
                                                                          for the Debtors and Debtors in Possession                                                                               forms will be deemed ﬁled when actually received by the debtors’claims agent,Omni. Forms may not be
company, which has fought to franchisees on the brand’s tre-
                                                                          1
                                                                              the debtors and the last four digits of their respective federal taxpayer identiﬁcation numbers are as fol-     delivered via facsimile or electronic mail transmission. Any facsimile or electronic mail submissions will not be
                                                                          lows:Open Road films,LLC (4435-del.);Open Road Releasing,LLC (4736-del.);OR Productions LLC (5873-del.);            acceptedandwillnotbedeemedﬁleduntilaclaimissubmittedbyoneofthemethodsdescribedabove.
improve its im-                                   mendous future          Briarcliff LLC (7304-del.); Open Road International LLC (4109-del.); and Empire Productions LLC (9375-del.).            forms will be collected, docketed, and maintained by Omni. If you want to receive acknowledgement of
                                                                          thedebtors’addressis1800CenturyParkEast,Suite600,LosAngeles,CA90067.                                                Omni’s receipt of a form, you must submit by the applicable Bar dates and concurrently with submitting
age and ﬁnancial                                 potential, build-       2
                                                                              All capitalized terms used but not otherwise deﬁned herein shall have the meaning provided to them in the
                                                                          Plan.
                                                                                                                                                                                              your original form (a) a copy of the original form and (b) a self-addressed, postage prepaid return envelope.
                                                                                                                                                                                              Additionally, ifyousubmitaProofofClaimformorAdministrativeExpenseClaimformthroughOmni’swebsite
stock since the                                   ing    on     Papa                                                                                                                          interface,youwillreceiveanemailconﬁrmationofyoursubmission.

summer of 2018, Lynch’s priority at Papa
                                                                                                                                                                                                  All forms must be signed by the claimant or,if the claimant is not an individual,by an authorized agent of
                                                  John’s history of                                                                                                                           the claimant. the form must be written in English, be denominated in United States currency, and conform

           founder John’s is “to focus the
                                                                                                                                                                                              substantially with the Proof of Claim form or the Administrative Expense Claim form,as applicable. the Proof
when                                              great food, out-                                                                                                                            of Claim form or the Administrative Expense Claim form,as applicable,must set forth with speciﬁcity the legal
John Schnatter company ... on the                 standing      cus-
                                                                             GET YOUR
                                                                                                                                                                                              and factual basis for the alleged claim. You must attach to your completed form any documents on which the
                                                                                                                                                                                              claim is based (or,if such documents are voluminous,attach a summary) or an explanation as to why the docu-
admitted using a brand’s tremendous               tomer      service
                                                                                                                                                                                              mentsarenotavailable.
                                                                                                                                                                                                  Any entity asserting claims against multiple debtors must ﬁle a separate form with respect to each debtor.
racial slur in a future potential,                and passionate                                                                                                                              In addition, any entity ﬁling a claim must identify on its form the particular debtor against which the entity

media training building on Papa John’s
                                                                                                                                                                                              asserts its claim. Any claim ﬁled under the joint administration case number, ftd Companies, Inc., Case No.


session.             history of great food,
    Schnatter, the outstanding customer
                                                  team members,”
                                                  the
                                                  said.
                                                          statement          BUSINESS                                                                                                         19-11240 (LSS), or that otherwise fails to identify a debtor shall be deemed as ﬁled only against debtor ftd
                                                                                                                                                                                              Companies,Inc. If an entity lists more than one debtor on any one form,the relevant claims shall be treated as
                                                                                                                                                                                              ﬁledonlyagainsttheﬁrstlisteddebtor.
                                                                                                                                                                                                  CONSEQUENCES OF FAILURE TO FILE A CLAIM.Any entity that is required to ﬁle a Proof of Claim form or
                                                                                                                                                                                              an Administrative Expense Claim form pursuant to the Bar date Order,but fails to properly do so by the appli-
longtime face of service and passionate              Lynch        re-
                                                                             NOTICED!
                                                                                                                                                                                              cable Bar date,shall not be treated as a creditor or claimant (as applicable) with respect to such claim for the
                                                                                                                                                                                              purposesofvotinganddistributionintheabove-captionedcases.
Papa John’s and team members.”                    places     Ritchie,
                                                                                                                                                                                                  ADDITIONAL INFORMATION. If you require additional information,you may contact Omni at (818) 906-
                                                                                                                                                                                              8300 or by submitting an inquiry on Omni’s website at https://omnimgt.com/ftd. Copies of the Bar date Order
its ad campaigns,                                 who took over as                                                                                                                            and other information regarding the debtors’Chapter 11 Cases are available for inspection free of charge on
                                                                                                                                                                                              Omni’swebsite.
was stripped of his chairman- Papa John’s CEO in January                       Print • Online Classifieds • Web Banners                                                                           A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT AN ATTORNEY
                                                                                                                                                                                              REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, INCLUDING WHETHER THE HOLDER
ship of the company’s board of 2018 after Schnatter stepped                                                                                                                                   SHOULDFILEAPROOFOFCLAIMFORMORANADMINISTRATIVEEXPENSECLAIMFORM.
                                                                                                                                                                                              1

directors and also lost his down from the role, a few
                                                                                                                                                                                                  the debtors are the following 15 entities (the last four digits of their respective taxpayer identiﬁca-
                                                                               Call Us Today To Advertise!                                                                                    tion numbers, if any, follow in parentheses): ftd Companies, Inc. (5852); Bloom that, Inc. (9936); florists’
multimillion-dollar endorse- months after he criticized NFL
                                                                                                                                                                                              transworld delivery,Inc.(6960);flowerfarm,Inc.(2852); fSC denver LLC (7104);fSC Phoenix LLC (7970);ftd,

ment contract.                     leadership and blamed nation-
    Sales plummeted last year, al anthem protests by football
                                                                              (800) 397-0070                                                                                                  Inc. (1271); ftd.CA, Inc. (7556); ftd.COM Inc. (4509); ftd Group, Inc. (9190); ftd Mobile, Inc. (7423); Giftco,
                                                                                                                                                                                              LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and Provide Creations, Inc. (8964). the
                                                                                                                                                                                              debtors’noticingaddressinthesechapter11casesis3113Woodcreekdrive,downersGrove,IL60515.
                                                                                                                                                                                              2
                                                                                                                                                                                                  CapitalizedtermsnototherwisedeﬁnedhereinshallhavethemeaningsgiventothemintheBardateOrder.

with Papa John’s seeing a de- players for declining sales.
cline of $72 million in net in-       Jeﬀ Smith, the chairman of
come and closing nearly 190 Papa John’s board of directors,
stores.                            said he was “thrilled to wel-
    Lynch has been president of come (Lynch) to Papa John’s at
Arby’s since 2017. The Atlanta- this pivotal moment in the
based fast-food restaurant company’s history.”
chain, known for its roast beef       Schnatter has been trim-
                                                                                 Did you know?
sandwiches, has more than ming his stake in Papa John’s                          Newspaper’s generated content is so valuable it’s taken & repeated,
3,300 locations worldwide.         shares. Last week, he earned
                                                                                 posted, copied, condensed, broadcasted, tweeted, discussed, edited
    “I am humbled and excited more than $30 million after
by the opportunity to work selling more than 700,000                             and emailed countless times throughout the day by others?
with this outstanding team to shares.
help make Papa John’s the best        As part of eﬀorts to rejuve-
pizza company in the world,” nate its image, Papa John’s an-                     Discover the effective power of USA TODAY Classifieds advertising!
Lynch said in a statement. “Pa- nounced in March that NBA                        Contact us today! Call 1-800-397-0070 or email sales@russelljohns.com
pa John’s has the most loved Hall of Famer Shaquille O’Neal
pizza in the industry, incredibly would join the its board and be
dedicated team members and its brand ambassador.
